Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 04 March 2021 wherein: claims 21, 32, 34, 49-50, 55-58, 60, and 66 are amended; claims 1-20, 23, 40, 54, 61, and 68 are canceled; claims 21-22, 24-39, 41-53, 55-60 and 62-67 are pending.

Response to Arguments
Examiner acknowledges the prior 35 USC 112(d) rejection of claim 32 has been overcome by amendment.
Applicant’s arguments, see pages 12-13, filed 04 March 2021, with respect to the rejection(s) of claim(s) 42-44 and 47 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 as described below.
Examiner notes the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 
Applicant’s arguments with respect to claim(s) 21-22, 24-35, 41, 49-53, 55-57, 62-67 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim(s) 36-39 and 58-60 have been fully considered but they are not persuasive. In response to applicant's argument that Fujifilm is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the teachings of Fujifilm are reasonably pertinent to the particular problem with which the applicant was concerned.
The new afterglow claim limitations are addressed under the new grounds of rejection below.
Regarding claims 45-46 and 48, a new ground(s) of rejection is made as described below. Regarding the motivation to combine the references in the rejection of claim 45, Examiner acknowledges the prior described motivation was insufficient; however, a new motivation is provided the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 21-22, 24-35, 41, 49-53, 55-57, and 62-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazin (US 2014/0228613) in view of Frach (US 2009/0236532) and Duraj (US 2010/0276601).

	Regarding claim 21, Mazin discloses a radiation therapy system (abstract) comprising: a therapeutic radiation source configured to direct one or more radiation pulses toward a PET-avid region of interest (the motion system (134) may be configured to move the gantry and attached equipment about a region of interest or target volume (138) to align the radiation source (131) with the detected emission path (136). The microprocessor (135) may be connected to the radiation source (131), positron emission sensors (133), x-ray detectors (132) and the motion system (134) in order to regulate the motion of each of these components with respect to each other, as well as to activate each of these components in a desired sequence, [0044]. The radiation source directs the radiation beams at modulated time intervals [pulse] towards a PET-avid region of interest, [0024], [0049], [0052]), wherein each radiation pulse has a predetermined pulse duration (the radiation source may be configured to generate a radiation beam with a time duration that is modified by the modulation factor, [0024], [0057]); a plurality of PET detectors configured to detect a positron annihilation emission path by detecting a pair of positron annihilation photons incident upon a portion of the detectors within a coincidence time-window (the positron emission sensors (133) may be configured to detect positron annihilation events by sensing the emission paths (136) of the photons resulting from the annihilation events ... For example, the microprocessor (135) may identify the coincident photon emission path (136) that intersects the target 
	Mazin does not expressly disclose generating a detector signal that exceeds a coincidence trigger threshold; wherein the controller is configured to adjust the coincidence trigger threshold during the therapy session.
	Frach is in the field of radiation imaging systems (abstract, [0003]) and teaches a plurality of PET detectors configured to detect a positron emission path by detecting a pair of positron annihilation photons incident upon a portion of the detectors within a coincidence time-window and that generate a detector signal that exceeds a coincidence trigger threshold (a PET data acquisition system includes a plurality of selective photon trigger systems 1201, 1202, 1203 ... 120n. The trigger systems 120, which are operatively connected to respective detector channels, serve to preferentially
identify those valid detector signals resulting from detected radiation, while disregarding those signals which are more likely to result from factors such as noise. In illustrated embodiment, the trigger systems 120 also generate signals indicative of the time, energy, and position of the detected event. Coincidence logic 121 identifies gamma ray pairs which are detected in coincidence and thus are representative of annihilations, [0033]. A detector signal is generated that exceeds a coincidence trigger threshold, 
the coincidence trigger threshold during operation, claim 17; [0038], [0046], [0049]). 
	Duraj discloses triggering based on afterglow values (par. [0025]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Mazin in view of the teachings of Frach and Duraj to include generating a detector signal that exceeds a coincidence trigger threshold; wherein the controller is configured to adjust the coincidence trigger threshold during a therapy session in response to afterglow of the PET detectors caused by the one or more radiation pulses.
	One would have been motivated to do so to reduce the sensitivity of the system to spurious detector signals (Frach, abstract, [0006]), including afterglow such as disclosed by Duraj (Duraj, par. [0025]).

	Regarding claim 22, Mazin modified teaches the system of claim 21, wherein the controller is configured to adjust the coincidence trigger threshold after a threshold number of radiation pulses have been directed toward the region of interest (the coincidence rigger threshold can be adjusted after a system threshold or measurement, Frach, [0037], [0038], or pulse, [0045], [0063]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Mazin in view of the further teachings of Frach.
Frach, abstract, [0006]).

	Regarding claim 24, Mazin modified teaches the system of claim 22, wherein the coincidence trigger threshold is from about two photon-triggers to about five photon-triggers (the threshold value of the first signal detector 2021 is set to a level which corresponds to the expected signal generated by the kth discrete photon of a scintillation. In one implementation, the first threshold is set to a value which
corresponds to the first photon, although the threshold may be set to detect second or other temporally succeeding photons, Frach, [0038]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Mazin in view of the further teachings of Frach.
	One would have been motivated to do so to reduce the sensitivity of the system to spurious detector signals (Frach, abstract, [0006]).

	Regarding claim 25, Mazin modified teaches the system of claim 24, wherein the coincidence trigger threshold is a first coincidence trigger threshold and the threshold number of radiation pulses is a first threshold number of radiation pulses, and wherein the controller is configured to adjust the first coincidence trigger threshold to a second coincidence trigger threshold after a second threshold number of radiation pulses have been directed toward the region of interest. (Frach teaches a threshold number of 
measurement period Tmax which corresponds to the maximum expected width of a signal to be measured is divided in to N sub-periods, where N is an integer greater than one. While the sub-periods may be of arbitrary number and length, the number N of sub-periods is advantageously established according to the relationship, [0066]. The time to digital converters 704 are pulse shrinking TDCs designed for pulses having a maximum length Tmax/2, [0075]), in which the first and second threshold can be controlled and modified (as illustrated, the first signal detector 2021 is implemented as a level detector having a first relatively low threshold value. The second signal
detector 2022 is likewise implemented as a level detector having a second relatively higher threshold value. While a dual level triggering system is shown, it will be understood that still additional signal detectors 202 and hence triggering levels may be provided. Triggering conditions other than level (e.g. rate of change or the integral of the detector signal) are also contemplated, either alone or in combination with level detection, [0037])).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Mazin in view of the further teachings of Frach.
	One would have been motivated to do so to reduce the sensitivity of the system to spurious detector signals (Frach, abstract, [0006]).

Regarding claim 26, Mazin modified teaches the system of claim 25, wherein the second coincidence trigger threshold is greater than the first coincidence trigger threshold and the second threshold number of radiation pulses is greater than the first threshold number of radiation pulses (Frach teaches a threshold number of radiation pulses (a controller 228 controls the operation of the trigger system 120, [0046].
Such a method will now be described with relation to FIGS. 5 and 6. At 502, a measurement period Tmax which corresponds to the maximum expected width of a signal to be measured is divided in to N sub-periods, where N is an integer greater than one. While the sub-periods may be of arbitrary number and length, the number N of sub-periods is advantageously established according to the relationship, [0066]. The time to digital converters 704 are pulse shrinking TDCs designed for pulses having a maximum length Tmax/2, [0075]), in which the first and second threshold can be controlled and modified (as illustrated, the first signal detector 2021 is implemented as a level detector having a first relatively low threshold value. The second signal detector 2022 is likewise implemented as a level detector having a second relatively higher threshold value. While a dual level triggering system is shown, it will be understood that
still additional signal detectors 202 and hence triggering levels may be provided. Triggering conditions other than level (e.g. rate of change or the integral of the detector signal) are also contemplated, either alone or in combination with level detection, [0037])).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Mazin in view of the further Frach, since it has been held to be obvious to discover the optimum value of a result effective variable (in this case, thresholds).
	One would have been motivated to do so to reduce the sensitivity of the system to spurious detector signals (Frach, abstract, [0006]).

	Regarding claim 27, Mazin modified teaches the system of claim 26, wherein the second coincidence trigger threshold is from about four photon-triggers to about six photon-triggers, and the second threshold number of radiation pulses is about 2,000 (Frach teaches the second coincidence trigger threshold is from about four photon-triggers to about six photon-triggers (the threshold value of the first signal detector 2021 is set to a level which corresponds to the expected signal generated by the kth discrete photon of a scintillation. In one implementation, the first threshold is set to a value which corresponds to the first photon, although the threshold may be set to detect second or other temporally succeeding photons, [0038]); a threshold number of radiation pulses (a controller 228 controls the operation of the trigger system 120, [0046]. Such a method will now be described with relation to FIGS. 5 and 6. At 502, a measurement period
Tmax which corresponds to the maximum expected width of a signal to be measured is divided in to N sub-periods, where N is an integer greater than one. While the sub-periods may be of arbitrary number and length, the number N of sub-periods is advantageously established according to the relationship, [0066]. The time to digital converters 704 are pulse shrinking TDCs designed for pulses having a maximum length Tmax/2, [0075]), in which the first and second threshold can be controlled and modified (as illustrated, the first signal detector 2021 is implemented as a level detector having a 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Mazin in view of the further teachings of Frach, since it has been held to be obvious to discover the optimum value of a result effective variable (in this case, thresholds).
	One would have been motivated to do so to reduce the sensitivity of the system to spurious detector signals (Frach, abstract, [0006]).

	Regarding claim 28, Mazin modified teaches the system of claim 27, wherein the second coincidence trigger threshold is less than the first coincidence trigger threshold and the second threshold number of radiation pulses is greater than the first threshold number of radiation pulses (Frach teaches the second coincidence trigger threshold is greater than the first coincidence trigger threshold (the signal detectors 202 generate respective trigger output signals when their respective input conditions are satisfied. As illustrated, the first signal detector 2021 is implemented as a level detector having a first relatively low threshold value. The second signal detector 2022 is likewise implemented as a level detector having a second relatively higher threshold value, [0037]) and a threshold number of radiation pulses (a controller 228 controls the operation of the 
second signal detector 2022 is likewise implemented as a level detector having a second relatively higher threshold value. While a dual level triggering system is shown, it will be understood that still additional signal detectors 202 and hence triggering levels may be provided. Triggering conditions other than level (e.g. rate of change or the integral of the detector signal) are also contemplated, either alone or in combination with level detection, [0037]. A controller 228 controls the operation of the trigger system 120. The controller can be used to supply the detectors 202 with triggering thresholds or other relevant operating parameters, bias currents for controlling the high speed clock, and the like. The controller 228 can also be used to perform functions such as power up initialization, self-tests and diagnostics, communications over the bus 226, and the like, [0046)).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Mazin in view of the further Frach, since it has been held to be obvious to discover the optimum value of a result effective variable (in this case, thresholds).
	One would have been motivated to do so to reduce the sensitivity of the system to spurious detector signals based on calibrated or measured signals (Frach, abstract, [0006], [0045], [0046]).

	Regarding claim 29, Mazin modified teaches the system of claim 21, wherein the controller is configured to adjust the coincidence trigger threshold based on changes in timing greater than 10% from baseline (Frach teaches wherein the controller is configured to adjust the coincidence trigger threshold based on changes in timing of a baseline (a calibration input 222 is used to calibrate the trigger system 120, for example by calibrating the energy 206 and timing 208 measurement systems, detector 220 thresholds, and the like. The actual calibration of the trigger thresholds can be obtained by varying the thresholds in the course of a calibration. The energy measurement systems 208 may also be calibrated by varying the length and/or the amplitude of the calibration pulse. While the veto 220 and calibration 222 are illustrated as discrete inputs, it will be appreciated that suitable control signals may also be provided via the input output bus 226, [0045]. A controller 228 controls the operation of the trigger system 120. The controller can be used to supply the detectors 202 with triggering thresholds or other relevant operating parameters, bias currents for controlling the high speed clock, and the like. The controller 228 can also be used to perform functions such as power up initialization, self-tests and diagnostics, communications over the bus 226, and the like, [0046])).
Mazin in view of the further teachings of Frach, since it has been held to be obvious to discover the optimum value of a result effective variable (in this case, a threshold).
	One would have been motivated to do so to reduce the sensitivity of the system to spurious detector signals based on calibrated or measured signals (Frach, abstract, [0006], [0045], [0046]).

	Regarding claim 30, Mazin modified teaches the system of claim 21, wherein the controller is configured to adjust the coincidence trigger threshold when a dark count rate of one or more of the plurality of PET detectors exceeds a threshold dark count rate (Frach teaches the controller is configured to adjust the coincidence trigger threshold when a dark count rate of one or more of the plurality of PET detectors exceeds a threshold dark count rate (the signal 302 includes noise signals 308 resulting from dark counts or other noise. The signal 302 also includes a signal 310 resulting from a 511 keV scintillation event. As can be seen, the signal 310 is characterized by a relatively fast rise time, followed by a generally exponential decay. Those noise signals 308 which exceed the first level threshold 304 are detected by the first signal detector 2021, which generates a corresponding single photon (SP) or potential photon trigger signal. Signals such as a valid scintillation signal 310 which exceed the second threshold 306 are detected by the second signal detector 2022, which generates a qualifying or enable (EN) trigger signal, [0049])).
Mazin in view of the further teachings of Frach.
	One would have been motivated to do so to reduce the sensitivity of the system to spurious detector signals (Frach, abstract, [0006]).

	Regarding claim 31, Mazin modified teaches the system of claim 30, wherein the threshold dark count rate is from about 3 Mcps to about 10 Mcps (Frach teaches wherein the controller is configured to adjust the coincidence trigger threshold when a dark count rate of one or more of the plurality of PET detectors exceeds a threshold dark count rate (the signal 302 includes noise signals 308 resulting from dark counts or other noise. The signal 302 also includes a signal 310 resulting from a 511 keV scintillation event. As can be seen, the signal 310 is characterized by a relatively fast rise time, followed by a generally exponential decay. Those noise signals 308 which exceed the first level threshold 304 are detected by the first signal detector 2021, which generates a corresponding single photon (SP) or potential photon trigger signal. Signals such as a valid scintillation signal 310 which exceed the second threshold 306 are detected by the second signal detector 2022, which generates a qualifying or enable (EN) trigger signal, [0049])).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Mazin in view of the further teachings of Frach, since it has been held to be obvious to discover the optimum or workable ranges.
Frach, abstract, [0006]).

	Regarding claim 32, the method of claim 21, wherein the controller further comprises a current detector configured to measure a bias current of one or more of the plurality of PET detectors, and wherein the controller is configured to adjust the coincidence trigger threshold when the bias current exceeds a threshold bias current value (Frach teaches a control bias current for controlling the system (a controller 228 controls the operation of the trigger system 120. The controller can be used to supply the detectors 202 with triggering thresholds or other relevant operating parameters, bias currents for controlling the high speed clock, and the like, [0046]) and measuring characteristics of the PET detectors and a pre-determined threshold (FIG. 2 depicts an exemplary selective photon trigger system 120. As illustrated, the triggering system 120 implements a multiple level triggering system including first 2021 and second 2022 signal detectors or discriminators, the inputs of which are operatively connected to one or more detector channels. The signal detectors 202 generate respective trigger output signals when their respective input conditions are satisfied. As illustrated, the first signal detector 2021 is implemented as a level detector having a first relatively low threshold value. The second signal detector 2022 is likewise implemented as a level detector having a second relatively higher threshold value. While a dual level triggering system is shown, it will be understood that still additional signal detectors 202 and hence triggering levels may be provided. Triggering conditions other than level (e.g. rate of 
	Examiner takes Official Notice current measurement was well known in the art during the time the invention was filed. Since Applicant does not traverse the examiner’s assertion of Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Mazin in view of the further teachings of Frach and the above Official Notice.
	One would have been motivated to do so to reduce the sensitivity of the system to spurious detector signals (Frach, abstract, [0006]).

	Regarding claim 33, as best understood, Mazin modified teaches the system of claim 32, wherein the threshold bias current value is from about 0.1 mA to about 1 mA (Frach teaches a control bias current for controlling the system (a controller 228 controls the operation of the trigger system 120. The controller can be used to supply the detectors 202 with triggering thresholds or other relevant operating parameters, bias currents for controlling the high speed clock, and the like, [0046]) and measuring characteristics of the PET detectors and a pre-determined threshold (FIG. 2 depicts an exemplary selective photon trigger system 120. As illustrated, the triggering system 120 implements a multiple level triggering system including first 2021 and second 2022 signal detectors or discriminators, the inputs of which are operatively connected

threshold value. The second signal detector 2022 is likewise implemented as a level detector having a second relatively higher threshold value. While a dual level triggering system is shown, it will be understood that still additional signal detectors 202 and hence triggering levels may be provided. Triggering conditions other than level (e.g. rate of change or the integral of the detector signal) are also contemplated, either alone or in combination with level detection, [0037])).
	Examiner takes Official Notice it was well-known and routinely practiced in the art to measure radiation emitted from a radiation source. Since Applicant does not traverse the examiner’s assertion of Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Mazin in view of the further teachings of Frach and the above Official Notice, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges has been held to be obvious.
	One would have been motivated to do so to reduce the sensitivity of the system to spurious detector signals (Frach, abstract, [0006]).

	Regarding claim 34, Mazin modified teaches the system of claim 21, wherein the controller is configured to adjust the coincidence trigger threshold when the amount of Frach teaches wherein the controller is configured to adjust the coincidence trigger threshold (triggering conditions other than level (e.g. rate of change or the integral of the detector signal) are also contemplated, either alone or in combination with level detection, [0037]. A controller 228 controls the operation of the trigger system 120. The controller can be used to supply the detectors 202 with triggering thresholds or other relevant operating parameters, bias currents for controlling the high speed clock, and the like, [0046])).
	Examiner takes Official Notice it was well-known and routinely practiced in the art to measure radiation emitted from a radiation source. Since Applicant does not traverse the examiner’s assertion of Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Mazin in view of the further teachings of Frach and the above Official Notice.
	One would have been motivated to do so to reduce the sensitivity of the system to spurious detector signals (Frach, abstract, [0006]).

	Regarding claim 35, Mazin modified teaches the system of claim 34, wherein the threshold radiation level is from about 0.1 cGy/min to about 1 cGy/min (Frach teaches wherein the controller is configured to adjust the coincidence trigger threshold (triggering conditions other than level (e.g. rate of change or the integral of the detector signal) are also contemplated, either alone or in combination with level detection, 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Mazin in view of the further teachings of Frach and the Official Notice in the rejection of claim 34, since it has been held to be obvious to discover the optimum or workable ranges.
	One would have been motivated to do so to reduce the sensitivity of the system to spurious detector signals (Frach, abstract, [0006]).

	Regarding claim 41, Mazin modified teaches the system of claim 22, wherein the controller is configured to adjust the coincidence trigger threshold at least partially based on a timing schedule of the radiation pulses (Frach teaches wherein the controller is configured to adjust the coincidence trigger threshold at least partially based on a timing schedule of the radiation pulses (while a dual level triggering system is shown, it will be understood that still additional signal detectors 202 and hence triggering levels may be provided. Triggering conditions other than level (e.g. rate of change or the integral of the detector signal) are also contemplated, either alone or in combination with level detection, [0037]. A controller 228 controls the operation of the trigger system 120. The controller can be used to supply the detectors 202 with triggering thresholds or other relevant operating parameters, bias currents for controlling the high speed clock, and the like. The controller 228 can also be used to perform 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Mazin in view of the further teachings of Frach.
	One would have been motivated to do so to reduce the sensitivity of the system to spurious detector signals (Frach, abstract, [0006]).

	Regarding claim 49, Mazin discloses a method for detecting positron annihilation emission paths (abstract), the method comprising: directing one or more therapeutic radiation beam pulses to a target region, wherein the target region is PET-avid (the motion system (134) may be configured to move the gantry and attached equipment about a region of interest or target volume (138) to align the radiation source (131) with the detected emission path (136). The microprocessor (135) may be connected to the radiation source (131), positron emission sensors (133), x-ray detectors (132) and the motion system (134) in order to regulate the motion of each of these components with respect to each other, as well as to activate each of these components in a desired sequence, [0044]. The radiation source directs the radiation beams at modulated time intervals [pulse] towards a PET-avid region of interest, [0024], [0049], [0052]); detecting a first positron annihilation emission path defined by a first pair of positron annihilation photons that are incident upon a portion of a plurality of PET detectors within a time-window (the positron emission sensors (133) may be configured to detect positron annihilation events by sensing the emission paths (136) of the photons resulting from 
	Mazin does not expressly disclose generating a detector signal that exceeds a first coincidence trigger threshold; adjusting the first coincidence trigger threshold to a second coincidence trigger threshold in response to afterglow of the PET detectors caused by the one or more therapeutic radiation beam pulses; and detecting a second positron emission path defined by a second pair of positron annihilation photons that are incident upon a portion of the plurality of PET detectors within the time-window and that generate a detector signal that exceeds the second coincidence trigger threshold.
	Frach is in the field of PET systems (abstract, [0003]) and teaches detecting a first positron emission path defined by a first pair of positron annihilation photons that are incident upon a portion of a plurality of PET detectors within a time-window and that 

	Duraj discloses triggering based on afterglow values (par. [0025]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Mazin in view of the teachings of Frach and Duraj to include generating a detector signal that exceeds a first coincidence trigger threshold; adjusting the first coincidence trigger threshold to a second coincidence trigger threshold in response to afterglow of the PET detectors caused by the one or more therapeutic radiation beam pulses; and detecting a second positron emission path defined by a second pair of positron annihilation photons that are incident upon a portion of the plurality of PET detectors within the time-window and that generate a detector signal that exceeds the second coincidence trigger threshold.
	One would have been motivated to do so to reduce the sensitivity of the system to spurious detector signals (Frach, abstract, [0006]), including afterglow such as disclosed by Duraj (Duraj, par. [0025]).

	Regarding claim 50, Mazin modified teaches the system of claim 49, wherein the first coincidence trigger threshold is adjusted to a second coincidence trigger threshold after a predetermined number of therapeutic radiation beam pulses have been directed to the target region (Frach teaches a threshold number of radiation pulses (a controller 228 controls the operation of the trigger system 120, [0046]. Such a method will now be described with relation to FIGS. 5 and 6. At 502, a measurement period Tmax which corresponds to the maximum expected width of a signal to be measured is divided in to N sub-periods, where N is an integer greater than one. While the sub-periods may be of 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Mazin in view of the further teachings of Frach.
	One would have been motivated to do so to reduce the sensitivity of the system to spurious detector signals (Frach, abstract, [0006]).

 	Regarding claim 51, Mazin modified teaches the method of claim 50 wherein adjusting the first coincidence trigger threshold is at least partially based on a timing schedule of radiation pulses (Frach teaches wherein the controller is configured to adjust the coincidence trigger threshold at least partially based on a timing schedule of the radiation pulses (while a dual level triggering system is shown, it will be understood that still additional signal detectors 202 and hence triggering levels may be provided. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Mazin in view of the further teachings of Frach.
	One would have been motivated to do so to reduce the sensitivity of the system to spurious detector signals (Frach, abstract, [0006]).

	Regarding claim 52, Mazin modified teaches the method of claim 50, wherein the second coincidence trigger threshold has a greater value than the first coincidence trigger threshold (Frach teaches wherein the second coincidence trigger threshold has a greater value than the first coincidence trigger threshold (as illustrated, the first signal detector 2021 is implemented as a level detector having a first relatively low threshold value. The second signal detector 2022 is likewise implemented as a level detector having a second relatively higher threshold value. While a dual level triggering system is shown, it will be understood that still additional signal detectors 202 and hence

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Mazin in view of the further teachings of Frach.
	One would have been motivated to do so to reduce the sensitivity of the system to spurious detector signals (Frach, abstract, [0006]).

	Regarding claim 53, Mazin modified teaches the method claim 50, wherein the second coincidence trigger threshold is about four photon-triggers and the first coincidence trigger threshold is about two photon-triggers (Frach teaches wherein the second coincidence trigger threshold is about four photon-triggers and the first coincidence trigger threshold is about two photon-triggers (the threshold value of the first signal detector 2021 is set to a level which corresponds to the expected signal generated by the kth discrete photon of a scintillation. In one implementation, the first threshold is set to a value which corresponds to the first photon, although the threshold may be set to detect second or other temporally succeeding photons, [0038])).
 	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Mazin in view of the further teachings of Frach.
	One would have been motivated to do so to reduce the sensitivity of the system to spurious detector signals (Frach, abstract, [0006]).

	Regarding claim 55, Mazin modified teaches the method of claim 50, wherein the predetermined number of therapeutic radiation pulses is a first predetermined number of therapeutic radiation pulses, and wherein the method further comprises adjusting the second coincidence trigger threshold to a third coincidence trigger threshold after a second predetermined number of therapeutic radiation pulses have been directed to the target region; and detecting a third positron annihilation emission path defined by a third pair of positron annihilation photons that are incident upon a portion of the plurality of PET detectors within the time-window and that generate a detector signal that exceeds the third coincidence trigger threshold (Frach teaches a threshold number of radiation pulses (a controller 228 controls the operation of the trigger system 120, [0046]. Such a method will now be described with relation to FIGS. 5 and 6. At 502, a measurement period Tmax which corresponds to the maximum expected width of a signal to be measured is divided in to N sub-periods, where N is an integer greater than one. While the sub-periods may be of arbitrary number and length, the number N of sub-periods is advantageously established according to the relationship, [0066]. The time to digital converters 704 are pulse shrinking TDCs designed for pulses having a maximum length Tmax/2, [0075]), in which the first and second threshold can be controlled and modified (as illustrated, the first signal detector 2021 is implemented as a level detector having a first relatively low threshold value. The second signal detector 2022 is likewise implemented as a level detector having a second relatively higher threshold value. While a dual level triggering system is shown, it will be understood that still additional signal detectors 202 and hence triggering levels may be provided. Triggering conditions 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Mazin in view of the further teachings of Frach.
	One would have been motivated to do so to reduce the sensitivity of the system to spurious detector signals (Frach, abstract, [0006]).

 	Regarding claim 56, Mazin modified teaches the method of claim 55, wherein the third coincidence trigger threshold is greater than the second coincidence trigger threshold and the second predetermined number of therapeutic radiation pulses is greater than the first predetermined number of radiation pulses (Frach teaches a threshold number of therapeutic radiation pulses (a controller 228 controls the operation of the trigger system 120, [0046]. Such a method will now be described with relation to FIGS. 5 and 6. At 502, a measurement period Tmax which corresponds to the maximum expected width of a signal to be measured is divided in to N sub-periods, where N is an integer greater than one. While the sub-periods may be of arbitrary number and length, the number N of sub-periods is advantageously established according to the relationship, [0066]. The time to digital converters 704 are pulse shrinking TDCs designed for pulses having a maximum length Tmax/2, [0075]), in which the first and second threshold can be controlled and modified (as illustrated, the first signal detector 2021 is implemented as a level detector having a first relatively low threshold value. The second signal detector 2022 is likewise implemented as a level 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Mazin in view of the further teachings of Frach, since it has been held to be obvious to discover the optimum value of a result effective variable (thresholds in this case).
	One would have been motivated to do so to reduce the sensitivity of the system to spurious detector signals (Frach, abstract, [0006]).

	Regarding claim 57, Mazin modified teaches the method of claim 56, wherein the third coincidence trigger threshold is from about four photon-triggers to about six photon-triggers, and the second predetermined therapeutic  number of radiation pulses is about 2,000 (Frach teaches the second coincidence trigger threshold is from about four photon-triggers to about six photon-triggers (the threshold value of the first signal detector 2021 is set to a level which corresponds to the expected signal generated by the kth discrete photon of a scintillation. In one implementation, the first threshold is set to a value which corresponds to the first photon, although the threshold may be set to detect second or other temporally succeeding photons, [0038]); a threshold number of radiation pulses (a controller 228 controls the operation of the trigger system 120, [0046]. Such a method will now be described with relation to FIGS. 5 and 6. At 502, a 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Mazin in view of the further teachings of Frach, since it has been held to be obvious to discover the optimum value of a result effective variable (threshold and number in this case).
	One would have been motivated to do so to reduce the sensitivity of the system to spurious detector signals (Frach, abstract, [0006]).

	Regarding claim 62, Mazin modified teaches the method of claim 49, wherein the first coincidence trigger threshold is adjusted to a second coincidence trigger threshold Frach teaches wherein the controller is configured to adjust the coincidence trigger threshold when a dark count rate of one or more of the plurality of PET detectors exceeds a threshold dark count rate (the signal 302 includes noise signals 308 resulting from dark counts or other noise. The signal 302 also includes a signal 310 resulting from a 511 keV scintillation event. As can be seen, the signal
310 is characterized by a relatively fast rise time, followed by a generally exponential decay. Those noise signals 308 which exceed the first level threshold 304 are detected by the first signal detector 2021, which generates a corresponding single photon (SP) or potential photon trigger signal. Signals such as a valid scintillation signal 310 which exceed the second threshold 306 are detected by the second signal detector 2022, which generates a qualifying or enable (EN) trigger signal, [0049])).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Mazin in view of the further teachings of Frach.
	One would have been motivated to do so to reduce the sensitivity of the system to spurious detector signals (Frach, abstract, [0006]).

	Regarding claim 63, Mazin modified teaches the method of claim 62, wherein the threshold dark count rate is from about 3 Mcps to about 10 Mcps (Frach teaches wherein the controller is configured to adjust the coincidence trigger threshold when a dark count rate of one or more of the plurality of PET detectors exceeds a threshold dark count rate (the signal 302 includes noise signals 308 resulting from dark counts or 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Mazin in view of the further teachings of Frach, since where the general conditions of the claim are
disclosed in the prior art, it has been held to be obvious to discover the optimum or workable ranges involves only routine skill in the art.
	One would have been motivated to do so to reduce the sensitivity of the system to spurious detector signals (Frach, abstract, [0006]).

	Regarding claim 64, Mazin modified teaches the method of claim 49, wherein the first coincidence trigger threshold is adjusted to a second coincidence trigger threshold when a bias current of one or more of the plurality of PET detectors exceeds a threshold bias current value (Frach teaches a control bias current for controlling the system (a controller 228 controls the operation of the trigger system 120. The controller can be used to supply the detectors 202 with triggering thresholds or other relevant operating parameters, bias currents for controlling the high speed clock, and the like, [0046]) and 
	Examiner takes Official Notice current measurement was well known in the art during the time the invention was filed. Since Applicant does not traverse the examiner’s assertion of Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Mazin in view of the further teachings of Frach and the above Official Notice.
	One would have been motivated to do so to reduce the sensitivity of the system to spurious detector signals (Frach, abstract, [0006]).

Regarding claim 65, Mazin modified teaches the method of claim 64, wherein the threshold bias current value is from about 0.1 mA to about 1 mA (Frach teaches a control bias current for controlling the system (a controller 228 controls the operation of the trigger system 120. The controller can be used to supply the detectors 202 with triggering thresholds or other relevant operating parameters, bias currents for
controlling the high speed clock, and the like, [0046]) and measuring characteristics of the PET detectors and a pre-determined threshold (FIG. 2 depicts an exemplary selective photon trigger system 120. As illustrated, the triggering system 120 implements a multiple level triggering system including first 2021 and second 2022 signal detectors or discriminators, the inputs of which are operatively connected
to one or more detector channels. The signal detectors 202 generate respective trigger output signals when their respective input conditions are satisfied. As illustrated, the first signal detector 2021 is implemented as a level detector having a first relatively low
threshold value. The second signal detector 2022 is likewise implemented as a level detector having a second relatively higher threshold value. While a dual level triggering system is shown, it will be understood that still additional signal detectors 202 and hence triggering levels may be provided. Triggering conditions other than level (e.g. rate of change or the integral of the detector signal) are also contemplated, either alone or in combination with level detection, [0037])).
	Examiner takes Official Notice it was well-known and routinely practiced in the art to measure radiation emitted from a radiation source. Since Applicant does not traverse the examiner’s assertion of Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C).
Mazin in view of the further teachings of Frach and the above Official Notice, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges has been held to be obvious.
	One would have been motivated to do so to reduce the sensitivity of the system to spurious detector signals (Frach, abstract, [0006]).

	Regarding claim 66, Mazin modified teaches the method of claim 49, wherein the first coincidence trigger threshold is adjusted to a second coincidence trigger threshold when an amount of emitted radiation exceeds a threshold radiation level (Frach teaches wherein the controller is configured to adjust the coincidence trigger threshold (triggering conditions other than level (e.g. rate of change or the integral of the detector signal) are also contemplated, either alone or in combination with level detection, [0037]. A controller 228 controls the operation of the trigger system 120. The controller can be used to supply the detectors 202 with triggering thresholds or other relevant operating parameters, bias currents for controlling the high speed clock, and the like, [0046])).
	Examiner takes Official Notice it was well-known and routinely practiced in the art to measure radiation emitted from a radiation source. Since Applicant does not traverse the examiner’s assertion of Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C).
Mazin in view of the further teachings of Frach and the above Official Notice.
	One would have been motivated to do so to reduce the sensitivity of the system to spurious detector signals (Frach, abstract, [0006]).

	Regarding claim 67, Mazin modified teaches the method of claim 66, wherein the threshold radiation level is from about 0.1 cGy/min to about 1 cGy/min (Frach teaches wherein the controller is configured to adjust the coincidence trigger threshold triggering conditions other than level (e.g. rate of change or the integral of the detector signal) are also contemplated, either alone or in combination with level detection, [0037]. A controller 228 controls the operation of the trigger system 120. The controller can be used to supply the detectors 202 with triggering thresholds or other relevant operating parameters, bias currents for controlling the high speed clock, and the like, [0046])).
	Examiner takes Official Notice it was well-known and routinely practiced in the art to measure radiation emitted from a radiation source. Since Applicant does not traverse the examiner’s assertion of Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Mazin in view of the further teachings of Frach and the above Official Notice, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges has been held to be obvious.
Frach, abstract, [0006]).

Claim(s) 36-39 and 58-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazin in view of Frach and Duraj as applied to claims 21 and 49 above, and further in view of Fujifilm (US 2015/0078528).

	Regarding claim 36, Mazin modified teaches the system of claim 21, but does not expressly disclose the controller further comprises a signal processor and a switch
configured to selectively communicate a PET detector output signal to the signal processor, wherein the switch is configured to suspend communication of the PET detector output signal to the signal processor for a predetermined period of time following each radiation pulse, wherein a ratio of the predetermined period of time to the duration of each radiation pulse is between about 25:1 to about 100:1.
	Fujifilm is in the field of radiation therapy systems (abstract) and teaches a controller comprising a signal processor selectively communicative with a detector (the control circuit board 31 includes the gate driver 44, the signal processor 45, a memory 51, a start detector 52, an AEC device 53 or autoexposure control device, and the controller 32 for controlling those elements, [0080]) and a switch to control communication between the controller and detectors and radiation source based on time (the signal processor 45 includes an integrating amplifier 46, a CDS circuit 47 (correlated double sampler), a multiplexer 48 (MUX) and an AID converter 49. The integrating amplifier 46 is connected to each of the signal lines 43 in a discrete manner. 
of the stop signal. Furthermore, information of the remaining time TR can be transmitted to the radiation source controller 11 as an AEC signal. The radiation source controller 11 upon receiving the predicted time point TP and the remaining time TR counts down the remaining time TR with a timer or by estimating the predicted time point TP. The radiation source controller 11 stops irradiation of X-rays upon reach to the predicted time point TP or upon decrease of the remaining time TR to zero, [0108]. Upon the lapse of a predetermined time after transmitting the stop signal, the controller 32 changes over the detection panel 30 from the storing to the image readout in the
step S220. In the image readout, the gate driver 44 generates a gate pulse. The signal charge in the normal pixels 38a for one row is read out to the signal lines 43. The image signal of one row according to the signal charge is output from the integrating amplifier 46, converted digitally by the AID converter, and written to the memory 51. Those steps 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Mazin in view of the teachings of Fujifilm so that the controller further comprises a signal processor and a switch configured to selectively communicate a PET detector output signal to the signal processor, wherein the switch is configured to suspend communication of the PET detector output signal to the signal processor for a predetermined period of time following each radiation pulse, wherein a ratio of the predetermined period of time to the duration of each radiation pulse is between about 25:1 to about 100:1, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges has been held to be obvious.
	One would have been motivated to do so to control communication within the system during irradiation (Fujifilm, abstract).

	Regarding claim 37, Mazin modified teaches the system of claim 36, wherein the controller is configured to suspend communication of the PET detector output signal to the signal processor for the duration of each radiation pulse and the predetermined period of time following each radiation pulse (Fujifilm teaches controlling communication between the controller and detectors and radiation source based on time (the signal processor 45 includes an integrating amplifier 46, a CDS circuit 47 (correlated double sampler), a multiplexer 48 (MUX) and an AID converter 49. The integrating amplifier 46 is connected to each of the signal lines 43 in a discrete manner. The integrating 
lapse of a predetermined time after transmitting the stop signal, the controller 32 changes over the detection panel 30 from the storing to the image readout in the step S220. In the image readout, the gate driver 44 generates a gate pulse. The signal charge in the normal pixels 38a for one row is read out to the signal lines 43. The image signal of one row according to the signal charge is output from the integrating amplifier 46, converted digitally by the AID converter, and written to the memory 51. Those steps 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Mazin in view of the further teachings of Fujifilm, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges has been held to be obvious.
	One would have been motivated to do so to control communication within the system during irradiation (Fujifilm, abstract).

	Regarding claim 38, Mazin modified teaches the system of claim 37, wherein the controller is configured to suspend communication of the PET detector output signal to the signal processor based on a gate signal (Fujifilm teaches controlling communication between the controller and detectors and radiation source based on time and gate signal (the signal processor 45 includes an integrating amplifier 46. a CDS circuit 47 (correlated double sampler), a multiplexer 48 (MUX) and an AID converter 49. The integrating amplifier 46 is connected to each of the signal lines 43 in a discrete manner. The integrating amplifier 46 includes an operation amplifier 46a (amplifier device), a capacitor 46b and a reset switch 46c, [0082]. The multiplexer 48 is connected to outputs of the CDS circuits 47, and includes electronic switches. In response to a control signal from a shift register (not shown), the multiplexer 48 selects the CDS circuits 47 of first to mth columns one after another with the electronic switches. Voltage signals V1-Vm are output from the CDS circuits 47 being selected. and are transmitted to the AID converter 49 serially by the multiplexer 48, [0085]. The interface device 54 receives a start request 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Mazin in view of the further teachings of Fujifilm, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges has been held to be obvious.
	One would have been motivated to do so to control communication within the system during irradiation (Fujifilm, abstract).

	Regarding claim 39, Mazin modified teaches the system of claim 38, wherein the gate signal causes the controller to suspend communication of the PET detector output signal to the signal processor for at least 100 us following each radiation pulse (Fujifilm teaches controlling communication between the controller and detectors and radiation source based on time and gate signal (the signal processor 45 includes an integrating amplifier 46, a CDS circuit 47 (correlated double sampler), a multiplexer 48 (MUX) and an AID converter 49. The integrating amplifier 46 is connected to each of the signal lines 43 in a discrete manner. The integrating amplifier 46 includes an operation amplifier 46a (amplifier device), a capacitor 46b and a reset switch 46c, [0082]. The multiplexer 48 is connected to outputs of the CDS circuits 47, and includes electronic switches. In response to a control signal from a shift register (not shown), the multiplexer 48 selects the CDS circuits 47 of first to mth columns one after another with the electronic switches. Voltage signals V1-Vm are output from the CDS circuits 47 being selected, and are transmitted to the AID converter 49 serially by the multiplexer 48, [0085]. The interface device 54 receives a start request signal, transmits an enable signal in response to the start request signal, and transmits a stop signal from the AEC device 53. It is also possible to transmit information of the predicted time point TP to the radiation source controller 11 as an AEC signal instead of the stop signal. Furthermore, information of the remaining time TR can be transmitted to the radiation source controller 11 as an AEC signal. The radiation source controller 11 upon receiving the predicted time point TP and the remaining time TR counts down the remaining time TR with a timer or by estimating the predicted time point TP. The radiation source controller 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Mazin in view of the further teachings of Fujifilm, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges has been held to be obvious.
	One would have been motivated to do so to control communication within the system during irradiation (Fujifilm, abstract).

	Regarding claim 58, Mazin modified teaches the method of claim 49 wherein the radiation beam pulses each have a pulse width (Mazin: the radiation source may
adjust the properties of the radiation beam delivered to the PTV to deliver radiation to non-PET-avid tissue within the PTV. For example, the width of the radiation beam may be expanded to deliver radiation to non-PET-avid tissue within the PTV, and/or multiple radiation beams may be applied over time at non-PET-avid locations within the PTV, 
	Mazin modified does not expressly disclose suspending communication of data from the PET detectors to the signal processer is for a predetermined period of time following each radiation pulse, wherein a ratio of the predetermined period of time to the pulse width is between about 25:1 and about 100:1.
	Fujifilm is in the field of radiation therapy systems (abstract) and teaches a controller comprising a signal processor selectively communicative with a detector (the control circuit board 31 includes the gate driver 44, the signal processor 45, a memory 51, a start detector 52, an AEC device 53 or autoexposure control device, and the controller 32 for controlling those elements, [0080]) and a switch to control communication between the controller and detectors and radiation source based on time (the signal processor 45 includes an integrating amplifier 46, a CDS circuit 47 (correlated double sampler), a multiplexer 48 (MUX) and an AID converter 49. The integrating amplifier 46 is connected to each of the signal lines 43 in a discrete manner. The integrating amplifier 46 includes an operation amplifier 46a (amplifier device), a capacitor 46b and a reset switch 46c, [0082]. The multiplexer 48 is connected to outputs of the CDS circuits 47, and includes electronic switches. In response to a control signal from a shift register (not shown), the multiplexer 48 selects the CDS circuits 47 of first to mth columns one after another with the electronic switches. Voltage signals V1-Vm are output from the CDS circuits 47 being selected, and are transmitted to the AID converter 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Mazin in view of the teachings of Fujifilm to include suspending communication of data from the PET detectors to the signal processer is for a predetermined period of time following each radiation pulse, wherein a ratio of the predetermined period of time to the pulse width is 
	One would have been motivated to do so to control communication within the system during irradiation (Fujifilm, abstract).

	Regarding claim 59, Mazin modified teaches the method of claim 58, wherein suspending communication of the data is based on a gate signal (Fujifilm teaches controlling communication between the controller and detectors and radiation source based on time and gate signal (the signal processor 45 includes an integrating amplifier 46, a CDS circuit 47 (correlated double sampler), a multiplexer 48 (MUX) and an ND converter 49. The integrating amplifier 46 is connected to each of the signal lines 43 in a discrete manner. The integrating amplifier 46 includes an operation amplifier 46a (amplifier device), a capacitor 46b and a reset switch 46c, [0082]. The multiplexer 48 is connected to outputs of the CDS circuits 47, and includes electronic switches. In response to a control signal from a shift register (not shown), the multiplexer 48 selects the CDS circuits 47 of first to mth columns one after another with the electronic switches. Voltage signals V1-Vm are output from the CDS circuits 47 being selected, and are transmitted to the ND converter 49 serially by the multiplexer 48, [0085]. The
interface device 54 receives a start request signal, transmits an enable signal in response to the start request signal, and transmits a stop signal from the AEC device 53. It is also possible to transmit information of the predicted time point TP to the radiation source controller 11 as an AEC signal instead of the stop signal. Furthermore, 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Mazin in view of the further teachings of Fujifilm, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges has been held to be obvious.
	One would have been motivated to do so to control communication within the system during irradiation (Fujifilm, abstract).

	Regarding claim 60, Mazin modified teaches the method of claim 59, wherein the gate signal causes suspension of communication of data from the PET detectors to the Fujifilm teaches controlling communication between the controller and detectors and radiation source based on time and gate signal (the signal processor 45 includes an integrating amplifier 46, a CDS circuit 47 (correlated double sampler), a multiplexer 48 (MUX) and an ND converter 49. The integrating amplifier 46 is connected to each of the signal lines 43 in a discrete manner. The integrating amplifier 46 includes an operation amplifier 46a (amplifier device), a capacitor 46b and a reset switch 46c, [0082]. The multiplexer 48 is connected to outputs of the CDS circuits 47, and includes electronic switches. In response to a control signal from a shift register (not shown), the multiplexer 48 selects the CDS circuits 47 of first to mth columns one after another with the electronic switches. Voltage signals V1-Vm are output from the CDS circuits 4 7 being selected, and are transmitted to the ND converter 49 serially by the multiplexer 48, [0085]. The interface device 54 receives a start request signal, transmits an enable signal in response to the start request signal, and transmits a stop signal from the AEC device 53. It is also possible to transmit information of the predicted time point TP to the radiation source controller 11 as an AEC signal instead of the stop signal. Furthermore, information of the remaining time TR can be transmitted to the radiation source controller 11 as an AEC signal. The radiation source controller 11 upon receiving the predicted time point TP and the remaining time TR counts down the remaining time TR with a timer or by estimating the predicted time point TP. The radiation source controller 11 stops irradiation of X-rays upon reach to the predicted time point TP or upon decrease of the remaining time TR to zero, [0108]. Upon the lapse of a predetermined time after transmitting the stop signal, the controller 32 changes over the detection 
38a for one row is read out to the signal lines 43. The image signal of one row according to the signal charge is output from the integrating amplifier 46, converted digitally by the ND converter, and written to the memory 51. Those steps are cyclically repeated. Thus, the memory 51 comes to store the image signal of one X-ray image. The detection panel 30 returns to the ready mode for pixel reset, [0122])).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Mazin in view of the further teachings of Fujifilm, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges has been held to be obvious.
	One would have been motivated to do so to control communication within the system during irradiation (Fujifilm, abstract).

Claim(s) 42-44 and 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frach in view of Mazin.

	Regarding claim 42, Frach discloses a method for automatically adjusting the coincidence trigger threshold for PET detectors (positron emission tomography system with a detector system comprising a plurality of sensors, abstract, [0029], in which the system automatically adjusts the coincidence trigger threshold, [0006], [0045], [0046]) comprising: measuring a characteristic of a radiation imaging system comprising two or more PET detectors having a coincidence trigger threshold (a PET data acquisition 
	While Frach discloses a radiation imaging system as described above, Frach does not expressly disclose a radiation therapy system.
	Mazin is in the field of radiation therapy systems (abstract) and teaches a radiation source and a collimator (a radiation source may comprise a collimator capable of delivering radiation in response to single photon events, [0046]) and configuring the 
proportionally to the attenuation factor, and/or radiation with a frequency that is modulated inversely proportionally to the attenuation factor, [0023]. The radiation source may adjust the properties of the radiation beam delivered to the PTV to deliver radiation to non-PET-avid tissue within the PTV. For example, the width of the radiation beam may be expanded to deliver radiation to non-PET-avid tissue within the PTV, and/or multiple radiation beams may be applied over time at non-PET-avid locations within the PTV, [0052]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Frach in view of the teachings of Mazin so that the system is a radiation therapy system.
	One would have been motivated to do so to shape a therapeutic radiation beam applied to the PTV and configure the system based on timing (Mazin, [0023], [0071]).

	Regarding claim 43, Frach modified teaches the method of claim 42, wherein adjusting the coincidence trigger threshold comprises increasing the coincidence trigger threshold if the measured characteristic exceeds the pre- determined threshold for that characteristic or decreasing the coincidence trigger threshold if the measured characteristic is at or below the pre-determined threshold for that characteristic (while a dual level triggering system is shown, it will be understood that still additional signal Frach, [0037]. A calibration input 222 is used to calibrate the trigger system 120, for example by calibrating the energy 206 and timing 208 measurement systems, detector 220 thresholds, and the like. The actual calibration of the trigger thresholds can be obtained by varying the thresholds in the course of a calibration. The energy measurement systems 208 may also be calibrated by varying the length and/or the amplitude of the calibration pulse. While the veto 220 and calibration 222 are illustrated as discrete inputs, it will be appreciated that suitable control signals may also be provided via the input output bus 226, [0045]. A controller 228 controls the operation of the trigger system 120. The controller can be used to supply the detectors 202 with triggering thresholds or other relevant operating parameters, bias currents for controlling the high speed clock, and the like. The controller 228 can also be used to perform functions such as power up initialization, self-tests and diagnostics, communications over the bus 226, and the like, Frach, [0046]).

	Regarding claim 44, Frach modified teaches the method of claim 43, wherein the measured characteristic is a dark count rate of the two or more PET detectors and the pre-determined threshold is a dark count rate threshold (the signal 302 includes noise signals 308 resulting from dark counts or other noise. The signal 302 also includes a signal 310 resulting from a 511 keV scintillation event. As can be seen, the signal
Frach, [0049]).

	Regarding claim 45, Frach modified teaches the method of claim 43, but does not expressly disclose the measured characteristic is a bias current of the two or more
PET detectors and the pre-determined threshold is a bias current threshold. However, Frach does control bias current for controlling the system (a controller 228 controls the operation of the trigger system 120. The controller can be used to supply the detectors 202 with triggering thresholds or other relevant operating parameters, bias currents for controlling the high speed clock, and the like, [0046]) and measuring characteristics of the PET detectors and a pre-determined threshold (FIG. 2 depicts an exemplary selective photon trigger system 120. As illustrated, the triggering system 120 implements a multiple level triggering system including first 2021 and second 2022
signal detectors or discriminators, the inputs of which are operatively connected to one or more detector channels. The signal detectors 202 generate respective trigger output signals when their respective input conditions are satisfied. As illustrated, the first signal detector 2021 is implemented as a level detector having a first relatively low threshold value. The second signal detector 2022 is likewise implemented as a level detector having a second relatively higher threshold value. While a dual level triggering system is 
	Examiner takes Official Notice current measurement was well-known in the art at the time the invention was filed. Since Applicant does not traverse the examiner’s assertion of Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Frach in view of the above so that the measured characteristic is a bias current of the two or more PET detectors and the pre-determined threshold is a bias current threshold.
 	One would have been motivated to do so to reduce the sensitivity of the system to spurious detector signals (Frach, abstract, [0006]).

	Regarding claim 47, Frach modified teaches the method of claim 43, wherein the radiation therapy system comprises a radiation source having a pulse counter, and wherein the measured characteristic is a pulse count measured from the pulse counter and the pre-determined threshold is a pulse count threshold (a controller 228 controls the operation of the trigger system 120, Frach, [0046]. Such a method will now be described with relation to FIGS. 5 and 6. At 502, a measurement period Tmax which corresponds to the maximum expected width of a signal to be measured is divided in to N sub-periods, where N is an integer greater than one. While the sub-periods may be of Frach, [0066]. The time to digital converters 704 are pulse shrinking TDCs designed for pulses having a maximum length Tmax/2, Frach, [0075]. In one implementation, the pulse shrinking converters 704 include a feedback delay line containing an asymmetric inverter. The asymmetric inverter has slightly different rise and fall times, thus decreasing the input pulse width by a time dT. An asynchronous counter counts the number of cycles the pulse needs to disappear. Note that other suitable time digital converter implementations, pulse shrinking or otherwise, may also be used, Frach, [0076]).

	Regarding claim 48, Frach modified teaches the method of claim 43, wherein the radiation therapy system comprises a radiation source and a collimator, wherein the radiation source and the collimator are configured to operate together with a pre-determined timing tolerance, and wherein the measured characteristic is the amount of deviation from the pre-determined timing tolerance and the pre-determined threshold is a timing deviation threshold [Frach teaches a radiation source (the CT portion 104 includes a radiation source 110 such as an x-ray tube which rotates about a CT examination region 112, [0030]) and using liming for threshold setting (a calibration input 222 is used to calibrate the trigger system 120, for example by calibrating the energy 206 and timing 208 measurement systems, detector 220 thresholds, and the like. The actual calibration of the trigger thresholds can be obtained by varying the thresholds in the course of a calibration. The energy measurement systems 208 may also be calibrated by varying the length and/or the amplitude of the calibration pulse. Mazin teaches a radiation source and a collimator (a radiation source may comprise a collimator capable of delivering radiation in response to single photon events, [0046]) and configuring the system to operate based on a timing duration (the radiation source may be configured to generate radiation having an intensity that is modulated proportionally to the attenuation factor, and/or radiation with a time duration that is modulated proportionally to the attenuation factor, and/or radiation with an intensity that is modulated inversely proportionally to the attenuation factor, and/or radiation with a frequency that is modulated inversely proportionally to the attenuation factor, [0023]. The radiation source may adjust the properties of the radiation beam delivered to the PTV to deliver radiation to non-PET-avid tissue within the PTV. For example, the width of the radiation beam may be expanded to deliver radiation to non-PET-avid tissue within the PTV, and/or multiple radiation beams may be applied over time at non-PET-avid locations within the PTV, [0052])].
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Frach in view of the further teachings of Mazin.
Mazin, [0023], [0071]).

Claim(s) 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frach in view of Mazin as applied to claim 43 above, and further in view of Koninklijke (US 2016/0146949).

	Regarding claim 46, Frach modified teaches the method of claim 43, but does not expressly disclose the radiation therapy system comprises a temperature sensor,
and wherein the measured characteristic is temperature and the pre-determined threshold is a temperature threshold.
	Koninklijke is in the field of radiation systems (abstract) and teaches a temperature sensor, and wherein the measured characteristic is temperature and the pre-determined threshold is a temperature threshold (a temperature measurement is used for threshold determination for triggering, [0048]. Because CMOS logic draws power only when switching states, only those parts of the radiation detector 10 that are continuously actively clocked by the clock 88 will contribute to the baseline power consumption. Since the pixel 22 is activated by a trigger signal generated by one of the photodiodes 52 which are biased in the breakdown region in the quiescent state, power consumption is dependent on the photon detection rate and, thus, on the flux of received photons plus the dark count rate. Control of power consumption of the pixel 22 can be implemented by deliberately increasing the dead time of an individual pixel between two acquisitions. This could be done automatically by the pixel logic 80 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Frach in view of the teachings of Koninklijke so that the radiation therapy system comprises a temperature sensor, and wherein the measured characteristic is temperature and the pre-determined threshold is a temperature threshold.
	One would have been motivated to do so to compensate for temperature variation (Koninklijke, [0007], [0048], [0058]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884